DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Election/Restrictions
Claims 1-6 were withdrawn from further consideration pursuant to 37 CFR 1.42(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2019.
This application is in condition for allowance except for the presence of claims 1-6 directed to an invention non-elected without traverse.  Accordingly, claims 1-6 are cancelled (please see Examiner’s Amendment below).
Response to Amendment and Status of Claims
Applicant's amendment, filed 10/13/2020, has been entered. Claim 7 is amended, claims 8-13 are cancelled, and no new claims are added. Claim 7 is in condition for allowance for the reasons described below.
In the interest of the clarity of the record, it is noted that the amendment to claim 7 concerning the treatment with microwaves at step a) and the additional introduction of microwaves in step e) appear to be supported at Page 4 lines 22-27 and Page 5 lines 7-13. It is noted that the specification does not appear to disclose a dual microwave treatment, verbatim, but that the person of ordinary skill in the art would reasonably understand from at least the 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Please cancel claims 1-6.

	-END OF AMENDMENT-

REASONS FOR ALLOWANCE
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 7, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 7 with particular attention to the closed transitional phrase of the method ‘consisting of’ as well as the dual microwave treatment (see step a and step e).
Notably, the claimed ‘consisting of’ language precludes the cooling step of Yuan (see Item 19 in Final Rejection mailed 08/11/2020) and none of the applied prior art teaches or suggests using microwaves to mix the asphalt or asphalt mixture with SiC particles having an equivalent diameter of less than 60 micrometers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731